Citation Nr: 0840920	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a bilateral foot 
disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1969, including active duty in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

This issue was remanded by the Board in December 2006 and has 
been returned for review.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
bilateral foot disability was denied in a May 1999 rating 
decision.  The veteran was notified of the determination, and 
did not perfect a timely appeal to the decision.  

2.  The evidence associated with the claims file since the 
May 1999 RO decision regarding bilateral foot disability is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection.  



CONCLUSION OF LAW

The evidence received since the final RO decision in May 1999 
is not new and material, and thus, the requirements to reopen 
the claim of service connection for a bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  Notice as to what evidence is needed, as 
well as the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided.  Letters of October 2003 and July 2007 
provided pertinent notice and development information.  

The July 2007 letter sent to the veteran regarding his 
application to reopen his claim for service connection for a 
bilateral foot disability essentially comply with the 
dictates outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Moreover, he is represented by a service organization, and in 
numerous documents has been informed of what he needed to 
substantiate his claim.  He has taken active part in 
identifying evidence and obtaining it as appropriate.  There 
is no showing that there is additional evidence that should 
be obtained, or that additional notice that should be 
provided.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains the veteran's own 
statements, his service medical records, as well as, post 
service VA medical records.  




Reopening of a claim for service connection for bilateral 
foot disability

A May 1999 rating decision denied service connection for a 
bilateral foot disorder, and the veteran was notified of this 
action later in May 1999.  He did not timely appeal.  
Consequently, the denial of the claim of service connection 
is final.  To reopen the claim, new and material evidence 
must be submitted.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In August 2003, the veteran applied to reopen his claim for 
service connection for a bilateral foot disability.  In March 
2004, the RO determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a bilateral foot disability.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been received.  It was previously held that there was no 
evidence showing that a bilateral foot disability was 
incurred during service.  

That situation remains unchanged by evidence received in 
association with the reopening.  The submitted medical 
records do not show any evidence regarding a current 
bilateral foot disability, let alone a medical nexus.  

While the veteran has maintained that he has a bilateral foot 
disability that was incurred during service, this has not 
been confirmed or otherwise demonstrated by any objective 
evidence on file.  Thus, the evidence received since the 
prior denial is essentially cumulative and redundant as to 
the other evidence on file.  As such, the claim cannot be 
reopened.  



ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a bilateral foot 
disability, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


